DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (MEDnet, a neural network for automated detection of avascular area in OCT angiography, 1 November 2018, Biomedical Optics Express, Vol. 9, No. 11, Pages 5147-5158), hereinafter “Guo”. Note: this reference is not to the “same” inventor due to the addition of Acner Camino, Jie Wang, David Huang, and Thomas S. Huang. However, a declaration under Rule 130(a) may be filed to disqualify the reference under 35 U.S.C. 102(b)(1)(A).
Regarding claim 1, Guo teaches:
A system (See the Abstract.), comprising: 
an output device (See page 5153: “The training phase takes
less than 30 minutes on a single NVidia 1080ti GPU, and segment one image takes 2.5 seconds on Intel Core i7 CPU.” Presence of a output device is understood.); 
at least one processor (See page 5153: “The training phase takes
less than 30 minutes on a single NVidia 1080ti GPU, and segment one image takes 2.5 seconds on Intel Core i7 CPU.”); and 
memory (See page 5153: “The training phase takes less than 30 minutes on a single NVidia 1080ti GPU, and segment one image takes 2.5 seconds on Intel Core i7 CPU.” Presence of a memory is understood.) storing: 
a convolutional neural network (CNN) comprising a multi-scale block, a merge block, at least one encoder block, and at least one decoder block (See Fig. 2, Table 1, and page 5148: “Our solution, called MEDnet, is a fully convolutional network containing a layer with multi-scale atrous convolutions of different dilation rates aimed at generating feature maps sensitive to the different scales of non-perfusion.”); and 
instructions that, when executed by the at least one processor, cause the system to perform operations (See page 5153: “The training phase takes less than 30 minutes on a single NVidia 1080ti GPU, and segment one image takes 2.5 seconds on Intel Core i7 CPU.” Presence of instructions are understood.) comprising: 
generating, using at least one first convolution layer in the multi-scale block, a first output image by cross-correlating at least one first filter with at least one input image using a first dilation rate (See page 5149: “In the encoder section, a multi-scale block formed by three atrous convolutions with different dilation rates (Fig. 2(B)) was employed to extract multi-scale features from input images…After that, each “Conv block” consisted of successive convolutions with 3 × 3-pixel kernel followed by a batch normalization stage and a max pooling operation.”), the at least one input image comprising an optical coherence tomography (OCT) reflectance (See page 5148: “The reflectance (Fig. 1(C-D)) and angiographic images (Fig. 1(E-F)) of the superficial vascular complex (SVC) angiogram were obtained by average and maximum projection of the corresponding volumetric data within the slab of interest, respectively.”); 
generating, using at least one second convolution layer in the multi-scale block, a second output image by cross-correlating at least one second filter with the at least one input image using a second dilation rate, the first dilation rate being different than the second dilation rate (See page 5149: “In the encoder section, a multi-scale block formed by three atrous convolutions with different dilation rates (Fig. 2(B)) was employed to extract multi-scale features from input images…After that, each “Conv block” consisted of successive convolutions with 3 × 3-pixel kernel followed by a batch normalization stage and a max pooling operation.” Also see page 5148: “Our solution, called MEDnet, is a fully convolutional network containing a layer with multi-scale atrous convolutions of different dilation rates aimed at generating feature maps sensitive to the different scales of non-perfusion.”); 
generating, using the merge block, a merged image by concatenating the first output image and the second output image (See page 5149: “The outputs of the blocks containing the atrous convolutions were concatenated across the depth dimension into a single tensor before being fed to the next layer.”); 
generating, using the at least one encoder block, at least one third output image by cross-correlating at least one third filter with the merged image (See further convolutions in the encoder block in Fig. 2.)
generating, using the at least one decoder block, an avascular map by cross-correlating at least one fourth filter with the at least one third output image, the avascular map indicating at least one avascular area of the SVC (See the decoder block and avascular map output in Fig. 2.); and 
causing the output device to display the OCTA image overlaid with the avascular map (See Fig. 4, A2-D2 and A3-D3.).

Regarding claim 2, Guo teaches:
The system of claim 1, further comprising: an imaging device configured to obtain a plurality of B-scans of the retina, wherein the operations further comprise: identifying a slab in the plurality of B-scans corresponding to the SVC by identifying a first boundary between a vitrous and an internal limiting membrane (ILM) of the retina depicted in the plurality of B-scans and a second boundary between a superficial vascular complex (SVC) and a deep vascular complex (DVC) of the retina based on the plurality of B-scans, the slab being defined between the first boundary and the second boundary; generating the OCT reflectance image by calculating a mean projection of the slab; and generating the OCTA image by calculating a maximum projection of the slab (See Fig. 1 and its caption.).

Regarding claim 3, Guo teaches:
The system of claim 1, wherein generating the avascular map comprises: generating a second merged image by concatenating, using a first decoder block among the one or more decoder blocks, a fourth output image and a fifth output image among the one or more third output images, the fourth output image being output by a first encoder block among the one or more encoder blocks, the fourth output image being output by a (See page 5149: “In the encoder section, a multi-scale block formed by three atrous convolutions with different dilation rates (Fig. 2(B)) was employed to extract multi-scale features from input images…After that, each “Conv block” consisted of successive convolutions with 3 × 3-pixel kernel followed by a batch normalization stage and a max pooling operation.” Also see page 5148: “Our solution, called MEDnet, is a fully convolutional network containing a layer with multi-scale atrous convolutions of different dilation rates aimed at generating feature maps sensitive to the different scales of non-perfusion.” Also see the decoder block and avascular map output in Fig. 2.).

Regarding claim 4, Guo teaches:
A method (See the Abstract.) comprising: 
generating, using a multi-scale block of a convolutional neural network (CNN), a first output image (See Fig. 2, Table 1, and page 5148: “Our solution, called MEDnet, is a fully convolutional network containing a layer with multi-scale atrous convolutions of different dilation rates aimed at generating feature maps sensitive to the different scales of non-perfusion.” Also see page 5149: “In the encoder section, a multi-scale block formed by three atrous convolutions with different dilation rates (Fig. 2(B)) was employed to extract multi-scale features from input images…After that, each “Conv block” consisted of successive convolutions with 3 × 3-pixel kernel followed by a batch normalization stage and a max pooling operation.”) based on an optical coherence tomography (OCT) reflectance image of a retina and an OCT angiography (OCTA) image of the retina (See page 5148: “The reflectance (Fig. 1(C-D)) and angiographic images (Fig. 1(E-F)) of the superficial vascular complex (SVC) angiogram were obtained by average and maximum projection of the corresponding volumetric data within the slab of interest, respectively.”); 
generating, using an encoder of the CNN, at least one second output image based on the first output image (See further convolutions in the encoder block in Fig. 2.); 
generating, using a decoder of the CNN, a third output image based on the at least one second output image (See the decoder block and output in Fig. 2.); and 
generating an avascular map based on the third output image, the avascular map indicating at least one avascular area of the retina depicted in the OCTA image (See Fig. 4, A2-D2 and A3-D3.).

Regarding claim 5, Guo teaches:
The method of claim 4, wherein generating the first output image comprises: generating fourth output images by convolving or cross-correlating the OCT reflectance image and the OCTA image with filters using different dilation rates; and generating the first output image by concatenating the fourth output images (See page 5149: “In the encoder section, a multi-scale block formed by three atrous convolutions with different dilation rates (Fig. 2(B)) was employed to extract multi-scale features from input images. The outputs of the blocks containing the atrous convolutions were concatenated across the depth dimension into a single tensor before being fed to the next layer. After that, each “Conv block” consisted of successive convolutions with 3 × 3-pixel kernel followed by a batch normalization stage and a max pooling operation.”).

Regarding claim 6, Guo teaches:
The method of claim 4, the at least one second output image comprising multiple output images, wherein generating the third output image comprises: generating a merged image by merging two of the second output images; and generating the third output image by convolving or cross-correlating the merged image with at least one filter (See dConv_5 in Table 1 on page 5150.).

Regarding claim 7, Guo teaches:
The method of claim 4, wherein generating the avascular map comprises convolving or cross-correlating the third output image with at least one filter (See the decoder block and avascular map output in Fig. 2.).

Regarding claim 8, Guo teaches:
The method of claim 4, wherein the OCT reflectance image and the OCTA image depict an area of the retina that is at least 3x3 mm2 (See Fig. 5 and its caption on page 5155.).

Regarding claim 9, Guo teaches:
The method of claim 4, further comprising: identifying a plurality of B-scans of the retina; identifying a first boundary between a vitreous and an internal limiting membrane (ILM) of the retina depicted in the plurality of B-scans; identifying a second boundary between an internal limiting membrane (ILM) and a superficial vascular complex (SVC) of the retina depicted in the plurality of B-scans; identifying a slab in the B-scans between the first boundary and the second boundary; generating the OCT reflectance image based (See Fig. 1 and its caption.).

Regarding claim 10, Guo teaches:
The method of claim 9, wherein generating the OCT reflectance image comprises calculating a mean projection of the slab (See mean projection in Fig. 1 and its caption.).

Regarding claim 11, Guo teaches:
The method of claim 9, wherein generating the OCTA image comprises at least one of calculating a maximum projection of the slab or a mean projection of the slab (See maximum projection of the OCTA data within the SVC slab in Fig. 1.).

Regarding claim 12, Guo teaches:
The method of claim 4, further comprising: displaying, on an output device, the OCTA image overlaid with the avascular map, the at least one avascular area of the SVC being indicated by a first color that is different than a second color in the OCTA image (See Fig. 4 on page 5154.).

Regarding claim 13, Guo teaches:
A system (See the Abstract.) comprising: 
at least one processor (See page 5153: “The training phase takes
less than 30 minutes on a single NVidia 1080ti GPU, and segment one image takes 2.5 seconds on Intel Core i7 CPU.”); and 
memory (See page 5153: “The training phase takes less than 30 minutes on a single NVidia 1080ti GPU, and segment one image takes 2.5 seconds on Intel Core i7 CPU.” Presence of a memory is understood.) storing: 
a convolutional neural network (CNN) comprising filters (See Fig. 2, Table 1, and page 5148: “Our solution, called MEDnet, is a fully convolutional network containing a layer with multi-scale atrous convolutions of different dilation rates aimed at generating feature maps sensitive to the different scales of non-perfusion.”); 
instructions that, when executed by the at least one processor, cause the system to perform operations (See page 5153: “The training phase takes
less than 30 minutes on a single NVidia 1080ti GPU, and segment one image takes 2.5 seconds on Intel Core i7 CPU.” Presence of instructions are understood.) comprising: 
identifying optical coherence tomography (OCT) reflectance images depicting retinas (See page 5148: “The reflectance (Fig. 1(C-D)) and angiographic images (Fig. 1(E-F)) of the superficial vascular complex (SVC) angiogram were obtained by average and maximum projection of the corresponding volumetric data within the slab of interest, respectively.”); 
identifying OCTA images depicting the retinas (See page 5148: “The reflectance (Fig. 1(C-D)) and angiographic images (Fig. 1(E-F)) of the superficial vascular complex (SVC) angiogram were obtained by average and maximum projection of the corresponding volumetric data within the slab of interest, respectively.”); 
generating, using the CNN, estimated avascular maps indicating avascular areas of the retinas based on the OCT reflectance images and the OCTA images (See the decoder block and avascular map output in Fig. 2.)
optimizing parameters of the filters by minimizing a loss between the estimated avascular maps and ground truth avascular maps indicating avascular areas of the retinas (See page 5151: “The loss function used in training stage was the mean square error (Eq. (1)) with L2 regularization loss (Eq. (2)). Mean square error can provide the distance between the actual label and the predicted value whereas L2 regularization loss can measure the scale of the model and avoid overfitting [31].”).

Regarding claim 14, Guo teaches:
The system of claim 13, wherein the retinas comprise at least one healthy retina, at least one retina exhibiting diabetic retinopathy (DR), and at least one retina developing DR (See Fig. 4 on page 5154.).

Regarding claim 15, Guo teaches:
The system of claim 13, wherein optimizing the parameters of the filters comprises using an optimizer with an exponential decay learning rate to minimize the loss (See page 5151: “In the training phase, we used the stochastic gradient descent optimizer (SGD) with an exponential decay learning rate (Eq. (4)) to optimize the total loss.”).

Regarding claim 16, Guo teaches:
The system of claim 13, wherein the operations further comprise: generating a ground truth map among the ground truth maps by: receiving a first indication that a first pixel of an OCTA image among the OCTA images indicates a vascular area, the first indication corresponding to a first assessment by a first expert; receiving a second indication that the first pixel indicates an avascular area, the second indication corresponding to a (See page 5151: “Three expert graders manually delineated non-perfusion area maps, and the ground truth maps were generated by the pixelwise vote on the three manually labeled maps.”).

Regarding claim 17, Guo teaches:
The system of claim 13, wherein generating the estimated avascular maps comprises: cross-correlating or convolving the filters with the OCT reflectance images and the OCTA images (See Fig. 2.).

Regarding claim 18, Guo teaches:
The system of claim 13, wherein the OCT reflectance images and the OCTA images depict areas of the retinas that are at least 3x3 mm2 (See Fig. 5 and its caption on page 5155.).

Regarding claim 19, Guo teaches:
The system of claim 13, wherein the filters comprise at least one 3x3 pixel filter (See 3x3 filter sizes in Table 1 on page 5150.).

Regarding claim 20, Guo teaches:
The system of claim 13, wherein the CNN comprises: a multi-scale block comprising a first set of the filters, the third set of the filters comprising atrous filters configured to apply multiple dilation rates; an encoder comprising a second set of the filters; and a decoder comprising a third set of the filters (See Fig. 2, Table 1, and page 5148: “Our solution, called MEDnet, is a fully convolutional network containing a layer with multi-scale atrous convolutions of different dilation rates aimed at generating feature maps sensitive to the different scales of non-perfusion.”).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661